Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152655                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re MARDIGIAN Estate                                                                                   Joan L. Larsen,
  _________________________________________                                                                          Justices


  MARK S. PAPAZIAN, Executor for the Estate of
  ROBERT DOUGLAS MARDIGIAN,
            Appellee,
  v                                                                SC: 152655
                                                                   COA: 319023
                                                                   Charlevoix Probate Ct:
  MELISSA GOLDBERG, SUSAN V. LUCKEN,                                     12-011738-DE
  NANCY VARBEDIAN, EDWARD                                                12-011765-TV
  MARDIGIAN, GRANT MARDIGIAN, and
  MATTHEW MARDIGIAN,
           Appellants,
  and
  JP MORGAN CHASE BANK, NA,
           Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 8, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing, among other issues, whether this Court should overrule In re Powers Estate,
  375 Mich. 150 (1965). The parties should not submit mere restatements of their
  application papers.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 29, 2016
           t0622
                                                                              Clerk